department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c office of office_of_chief_counsel chief_counsel date number release date cc corp br6 tl-n-5928-99 uilc internal_revenue_service national_office field_service_advice memorandum for senior attorney from jasper l cummings jr associate chief_counsel cc corp subject guidance for case development this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 of the internal_revenue_code the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted tl-n-5928-99 document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend pcorp subcorp1 subcorp2 subcorp3 ucompany xcompany statea year1 year2 year3 montha year3 monthb year3 date1 date2 date3 date4 date5 a tl-n-5928-99 b c dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figurettt tl-n-5928-99 a issue whether the taxpayer the common parent of a consolidated_group may deduct a loss purportedly realized on the sale of stock of one of its subsidiaries conclusion the taxpayer has incorrectly computed its basis and in fact has realized no loss further even if the taxpayer’s basis computation were correct any loss realized is subject_to sec_1 of the income_tax regulations and other disallowance provisions facts pcorp is a corporation organized under the laws of statea and the common parent of a controlled_group_of_corporations that filed a life non-life consolidated_income_tax_return form 1120l for the years under examination year1 through year3 subcorp1 is a first-tier wholly owned non-life insurance_company subsidiary of pcorp subcorp2 is a second-tier non-life insurance_company subsidiary of pcorp that has one class of common_stock outstanding all of which is owned by subcorp1 pcorp undertook the following steps in monthb year3 first on date1 pcorp transferred dollar_figurea cash to subcorp1 in exchange for subcorp1 common_stock subcorp1 in turn transferred dollar_figurea cash to subcorp2 in exchange for b shares of subcorp2 common_stock on date2 also on date2 pcorp transferred dollar_figureb cash to subcorp2 in return for a shares of mandatorily redeemable subcorp2 preferred_stock and subcorp2's agreement to assume certain nonqualified_deferred_compensation liabilities of pcorp to pay said liabilities as they became due and to indemnify pcorp and hold pcorp harmless tl-n-5928-99 from those liabilities in addition pcorp entered into a support agreement with subcorp2 on date2 the assumption_agreement provided that pcorp would transfer to subcorp2 cash in an amount actuarially estimated to be sufficient to fund the deferred_compensation liabilities as they became due plus an amount equal to the estimated operating costs for administering the liabilities the support agreement provided that in consideration for a fee of dollar_figurel pcorp was obligated to make capital contributions to subcorp2 sufficient to ensure that subcorp2's net_worth did not fall below dollar_figurem the support agreement recites that the subcorp2 preferred_stock is not an obligation of or guaranteed by pcorp and that the support agreement itself is not a guarantee of subcorp2's obligations under the preferred_stock the support agreement also provides that it is enforceable only by subcorp2 the nonqualified_deferred_compensation liabilities were apparently estimated to be dollar_figurec at the time of the transfer but were valued in montha year3 at a lower figure approximately dollar_figureg by an independent actuary as a result the amount of the cash payment to subcorp2 was readjusted from the closing amount of dollar_figureb to dollar_figured of the proceeds received subcorp2 loaned dollar_figuref to subcorp3 a non-life insurance_company subsidiary of pcorp and a member of the consolidated_group in exchange for a non-amortizing c-year note having a maturity_date of date3 and bearing interest at a rate of a per annum payable annually subcorp2 invested approximately dollar_figuree in various equity and or growth funds and the remainder in other investments on date4 pcorp sold its a shares of subcorp2 preferred_stock to an unrelated third party purchaser ucompany for approximately dollar_figurea using dollar_figured as its basis in the preferred_stock pcorp claimed a dollar_figurep short term capital_loss on the sale of the stock the subcorp2 preferred_stock has a par_value of dollar_figureh per share and a liquidation preference of dollar_figurei per share for a total of dollar_figurea at a shares and bears dividends at the rate of dollar_figurej per annum it is required to be redeemed on date5 c years from the a legal opinion obtained by pcorp concluded that pcorp and subcorp2 could lawfully agree to have subcorp2 assume and pay the liabilities and that upon consummation of the foregoing exchange subcorp2 lawfully assumed and agreed to pay the liabilities the opinion also concluded that subcorp2 lawfully could indemnify pcorp and hold pcorp harmless from any failure by subcorp2 to pay the liabilities and that although pcorp would remain liable to the participants in the nonqualified_deferred_compensation liabilities any failure by subcorp2 to pay the liabilities would constitute a breach under the assumption_agreement entitling pcorp to invoke its right to be indemnified and held harmless by subcorp2 tl-n-5928-99 date of purchase by ucompany the preferred_stock has voting rights only if accrued dividends are not paid or declared or subcorp2 fails to make the mandatory redemption the examination team believes that the nonqualified_deferred_compensation liabilities are recourse_liabilities arising exclusively under the nonqualified_deferred_compensation_plans of pcorp and not of other members of the pcorp group the basic framework of the foregoing transactions was initially presented to the taxpayer as early as year2 by a third party as initially marketed to the taxpayer the transaction was claimed to produce a duplicated_loss that would not be subject_to disallowance under the loss_disallowance_rules of sec_1 the taxpayer attached to its return for the year3 taxable_year the statement required by sec_1 c with respect to the loss claimed on the disposition of the preferred_stock in subcorp2 the statement reported a loss disallowed under sec_1 a of dollar_figure pcorp claims that it entered into the exchange because of criticism by rating agencies of its high cost structure and low capital growth pcorp states that it aimed to reduce its operating_expenses associated with nonqualified_deferred_compensation and minimize the unfavorable risk-based capital effect of the deferred_compensation liabilities in addition pcorp explained that it expected the exchange to significantly increase its surplus for statutory accounting purposes pcorp also claims that the exchange provided the former pension_plan administration department of pcorp an opportunity to develop a market niche independent of pcorp finally pcorp states that the exchange provided subcorp3 with funds necessary to purchase a minority interest in xcompany law and analysis the instant transaction is the same as or substantially_similar to those described in i r s notice_2001_17 2001_09_irb_1 this memorandum addresses first the proper computation of pcorp’s basis in the stock of subcorp2 and then the application of sec_1 and other provisions to any loss realized pcorp claims that if it had invested in the assets needed to track the investment choices of the plan participants that would have a negative impact on its risk-based capital ratio a measure used by ratings services the taxpayer has indicated that the risk-based capital ratio is not relevant for non-insurance subsidiaries tl-n-5928-99 i overview of code provisions sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation for purposes of sec_351 control is defined as ownership of at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 the word property as used in sec_351 includes money see revrul_69_357 1969_1_cb_101 cash has a basis equal to face value sec_351 provides that if sec_351 would apply to an exchange but for the fact that there is received in addition to the stock permitted to be received under sec_351 other_property or money then gain if any to such recipient shall be recognized but not in excess of the amount of money received plus the fair_market_value of such other_property received and no loss to such recipient shall be recognized sec_357 provides in relevant part that except as provided in sec_357 and c if the taxpayer ie the transferor receives property that would be permitted to be received under sec_351 without the recognition of gain if it were the sole consideration ie the stock of the transferee corporation and as part of the consideration another party to the exchange assumes a liability of the taxpayer then such assumption or acquisition shall not be treated as money or other_property and shall not prevent the exchange from being within the provisions of sec_351 sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption was made it appears that the principal purpose of the taxpayer with respect to the assumption described in sec_357 was a purpose to avoid federal_income_tax on the exchange or if not such a purpose was not a bona_fide business_purpose then such assumption shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange sec_357 provides that the burden is on the taxpayer to prove by the clear preponderance_of_the_evidence that such assumption is not to be treated as money received by the taxpayer sec_357 provides in relevant part that in the case of an exchange to which sec_351 applies if the sum of the amount of the liabilities assumed exceeds the total of the adjusted_basis of the property transferred pursuant to such exchange then such excess shall be considered as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be tl-n-5928-99 sec_357 provides that sec_357 shall not apply to any exchange to which sec_357 applies sec_357 provides that if a taxpayer transfers in an exchange to which sec_351 applies a liability the payment of which either would give rise to a deduction or would be described in sec_736 then for purposes of sec_357 the amount of such liability shall be excluded in determining the amount of liabilities assumed sec_357 provides that sec_357 shall not apply to any liability to the extent that the incurrence of the liability resulted in the creation of or increase in the basis of any property sec_358 provides in relevant part that in the case of an exchange to which sec_351 applies the basis_of_property permitted to be received under such section without the recognition of gain_or_loss ie the stock of the transferee corporation shall be the same as that of the property exchanged decreased by the fair_market_value of any other_property received by the taxpayer the amount of money received by the taxpayer and the amount of loss to the taxpayer that was recognized on the exchange and increased by the amount that was treated as a dividend and the amount of gain to the taxpayer which was recognized on such exchange other than the dividend amount sec_358 provides that where as part of the consideration to the taxpayer another party to the exchange assumed a liability of the taxpayer such assumption shall for purposes of sec_358 be treated as money received by the taxpayer on the exchange sec_358 provides that sec_358 shall not apply to the amount of any liability excluded under sec_357 sec_357 provides in general that for purposes of sec_357 sec_358 sec_362 sec_368 and sec_368 except as provided in regulations a recourse_liability or portion thereof shall be treated as having been assumed if as determined on the basis of all facts and circumstances the transferee has agreed to and is expected to satisfy such liability or portion whether or not the transferor has been relieved of such liability sec_357 applies to sec_351 transfers after date ii analysis as of the writing of this field_service_advice the taxpayer has not articulated the grounds for how it arrived at the claimed loss in issue presumably the taxpayer is tl-n-5928-99 relying on sec_351 sec_357 and sec_358 as well as the inapplicability of sec_1 to arrive at the claimed loss the transaction is purported to qualify as an exchange under sec_351 and the basis of the transferee stock received is purported to be equal to the basis of the transferred asset unreduced by the liability assumed by the transferee corporation see sec_358 sec_357 although liabilities assumed by a transferee corporation in a sec_351 exchange ordinarily are treated as money received by the transferor for purposes of sec_358 and reduce basis in the transferee stock accordingly presumably the taxpayer either is arguing that the deferred_payment_obligation is not a liability within the meaning of sec_357 or is relying on sec_357 and the exception under sec_358 as grounds for not reducing the basis of the stock received in the purported exchange a preliminary points liabilities for purposes of sec_357 and sec_358 as a threshold matter the position of this office is that the nonqualified_deferred_compensation liabilities in this case are liabilities for purposes of sec_357 and sec_358 congress enacted sec_357 in response to several court cases that had developed different approaches to prevent the application of sec_357 to an assumption of a liability that had not produced a financial or tax_benefit for the transferor see 533_f2d_1114 9th cir rev’g in part and aff’g in part 61_tc_28 470_f2d_921 2d cir rev’g tcmemo_1971_262 reasoning that the term liability under sec_357 was meant to be limited to what might be called tax_liabilities ie liens in excess of tax costs 68_tc_223 reasoning that the term liability under sec_357 should be limited to those obligations which if transferred cause gain recognition under 331_us_1 and an obligation should not be treated as a liability to the extent that its payment would have been deductible if made by the transferor in contrast to the approaches developed by the courts however congress did not define or redefine the term liabilities for purposes of sec_357 or sec_357 in general rather under sec_357 congress excluded certain liabilities from the sec_357 determination specifically liabilities the payment of which would give rise to a deduction unless the liability had generated or would generate a tax_benefit for the transferor further the senate_finance_committee report accompanying the revenue act of which enacted sec_357 states that the provision is not intended to affect the definition of tl-n-5928-99 the term liabilities for any other provision of the code including sec_357 and sec_357 s rep no 95th cong 2d sess vol c b accordingly an argument that the very liabilities described by sec_357 are not liabilities or are not to be taken into account for purposes of sec_357 and sec_358 is unpersuasive any other interpretation would render sec_357 and sec_358 superfluous assumption for purposes of sec_357 the information provided to us indicates that the nonqualified_deferred_compensation liabilities were assumed by subcorp2 under sec_357 a recourse_liability is treated as assumed if based on all the facts and circumstances the transferee has agreed to and is expected to satisfy such liability or portion thereof whether or not the transferor has been relieved of the liability the description of the assumption_agreement in the materials provided to us reflects that subcorp2 i agreed to assume and pay the nonqualified_deferred_compensation liabilities ii would indemnify pcorp and hold pcorp harmless from any failure by subcorp2 to pay the liabilities and iii that although pcorp would remain liable to the participants in the nonqualified_deferred_compensation liabilities any failure by subcorp2 to pay the liabilities would constitute a breach under the assumption_agreement entitling pcorp to invoke its right to be indemnified and held harmless by subcorp2 accordingly because subcorp2 has agreed to pay and satisfy the nonqualified_deferred_compensation liabilities and indemnify and hold harmless pcorp if it fails to do so the nonqualified_deferred_compensation liabilities properly are treated as assumed by subcorp2 for purposes of sec_357 sec_357 as an example of an assumption under the standard of sec_357 the legislative_history to the newly enacted sec_358 states that if a transferee corporation does not formally assume a recourse obligation or potential obligation of the transferor but instead agrees and is expected to indemnify the transferor with respect to all or a portion of such an obligation then the amount that is agreed to be indemnified is treated as assumed for purposes of the provision whether or not the transferor has been relieved of such liability h rept no 106th cong 2d sess p l tnt we have not reviewed the assumption_agreement itself or any other documentation that may bear on that issue however tl-n-5928-99 sec_358 finally the newly enacted sec_358 is effective for assumptions of liabilities on or after date and therefore does not apply in the instant case see of the community renewal tax relief act of p l b arguments following is a discussion of potential arguments based upon the facts as currently developed further factual development may suggest additional arguments including some arguments set forth in notice_2001_17 sec_357 in the instant case the nature of the liability and the circumstances under which the arrangement for the assumption was made strongly suggest that the principal purpose of the taxpayer with respect to the assumption was not a bona_fide business_purpose consequently sec_357 applies to treat the assumption as money received by the transferor on the exchange sec_358 then applies to reduce the basis in the transferee stock by the amount of the deemed money received sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption was made it appears that the principal purpose of the taxpayer with respect to an assumption described in sec_357 was not a bona_fide business_purpose then such assumption shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange sec_357 provides that the burden is on the taxpayer to prove by the clear preponderance_of_the_evidence that such assumption is not to be treated as money received by the taxpayer in general under the newly enacted sec_358 if the basis of stock determined without regard to sec_358 received by a transferor as part of a tax- free exchange with a controlled_corporation exceeds the fair_market_value of the stock then the basis of the stock received is reduced but not below the fair_market_value by the amount determined as of the date of the exchange of any liability that is assumed in exchange for such stock and did not otherwise reduce the transferor's basis of the stock by reason of the assumption sec_358 however except as provided by the secretary_of_the_treasury sec_358 does not apply where the trade_or_business with which the liability is associated is transferred to the corporation as part of the exchange or where substantially_all the assets with which the liability is associated are transferred to the corporation as part of the exchange sec_358 tl-n-5928-99 application of sec_357 supersedes application of both sec_357 and sec_357 sec_357 sec_357 sec_357 provides for application of the general_rule of sec_357 e xcept as provided in subsection b and c sec_357 expressly provides that sec_357 shall not apply to any exchange to which sec_357 applies this necessarily extends to sec_357 which simply excludes certain liabilities for purposes of applying sec_357 thus in an exchange to which sec_357 applies sec_357 does not apply and therefore sec_357 is rendered moot accordingly neither the general_rule of sec_357 nor sec_357 and apply to an exchange to which sec_357 applies sec_357 sec_357 turning to the instant case no trade_or_business or any assets to which the assumed_liabilities related were transferred the only asset transferred was cash in an amount slightly in excess of the liabilities assumed in return therefor the transferee assumed said liabilities and issued preferred_stock having a fair_market_value equal to the net amount of cash transferred ie equal to the amount of cash transferred in excess of the liabilities assumed the transferor then promptly sold the preferred_stock for a huge loss the taxpayer has articulated several as of yet unsubstantiated business reasons for the exchange the plausibility of which we do not speculate on here in any event while the transferor may have had some business benefit from the assumption such as centralized administration of claims the overall circumstances of the assumption strongly suggest that the principal purpose for it was not a bona_fide business reason therefore absent a clear preponderance of evidence establishing otherwise application of sec_357 should be given strong consideration in this case the application of sec_357 will result in the assumption of the nonqualified_deferred_compensation liabilities being treated as the receipt of money by the transferor on the exchange and its basis in the transferee preferred_stock will be reduced to that extent under sec_358 even if an assumed liability otherwise would qualify as an excludible liability under sec_357 if sec_357 applies to the exchange then sec_358 would not apply functionally the provision currently set forth in sec_358 formerly sec_358 of the code which was formerly sec_113 of the code has never had application when the provision currently set forth in sec_357 formerly sec_112 of the code applies by its terms assumed_liabilities to which sec_357 applies are considered as money received by the transferor thus when sec_357 applies to a sec_351 exchange sec_358 applies without resort to sec_358 in effect section tl-n-5928-99 sec_357 sec_358 and sec_358 even assuming sec_357 does not apply the taxpayer’s reliance on the exception under sec_358 for not reducing the basis of the transferee preferred_stock received in the exchange based upon sec_357 is misplaced specifically sec_357 does not apply to the nonqualified_deferred_compensation liabilities assumed in this case because we presume that the transferor remains entitled to take the deduction arising from payment of the liabilities subsequent to the exchange therefore sec_358 does not apply and the transferor’s basis in the transferee stock must be decreased by the amount of the liabilities assumed sec_358 and sec_358 sec_357 provides in relevant part that if a taxpayer transfers in an exchange to which sec_351 applies a liability the payment of which would give rise to a deduction then for purposes of sec_357 the amount of such liability shall be excluded in determining the amount of liabilities assumed sec_357 conversely sec_357 does not apply to exclude a liability to the extent the liability has already been deducted by the transferor sec_357 nor does sec_357 apply to exclude any liability d is rendered moot stated otherwise sec_358 only has application when sec_357 does not apply to the exchange as an exception to sec_358 therefore sec_358 does not apply when sec_357 applies to an exchange because sec_358 has no application without the benefit of a statement of the taxpayer’s position we are assuming the taxpayer is interpreting sec_1_1502-80 as excluding the application of sec_357 but not sec_357 to any transaction to which sec_1_1502-13 sec_1_1502-13t sec_1 or 1502-14t applies we do not address the correctness of this interpretation here for purposes of this argument we presume that the deduction for satisfaction of the nonqualified_deferred_compensation liabilities remains with the transferor rather than the transferee cf 153_f2d_323 8th cir with revrul_95_74 1995_2_cb_36 however this question requires further factual and legal development this is implicit in sec_357 and is expressly stated in the senate_finance_committee report accompanying the technical corrections act of which amended sec_357 see s rep no 1980_1_cb_517 tl-n-5928-99 to the extent that the incurrence of the liability resulted in the creation of or increase in the basis of any property sec_357 by logical extension sec_357 does not apply to exclude a liability to the extent the transferor remains entitled to claim the deduction subsequent to the exchange this is consistent with the function of sec_357 congress enacted sec_357 to prevent inappropriate gain recognition resulting from the application of sec_357 to certain liabilities in general the assumption of a deductible_liability in a sec_351 exchange should be a nonrealizable event because it is improper to treat the assumed liability as income to the transferor when he is denied the tax_benefit for its satisfaction 68_tc_223 to prevent such inappropriate gain recognition under sec_357 congress enacted sec_357 see sec_103 of the technical corrections act of p l 1980_1_cb_499 s rep no 1980_1_cb_517 conversely it follows that sec_357 does not apply to exclude a liability when the transferor remains entitled to claim the deduction for its payment subsequent to the exchange ie the transferor is not denied the tax_benefit for its satisfaction in the instant case the taxpayer has indicated that the transferee will not claim any deduction that will arise from satisfaction of the nonqualified_deferred_compensation liabilities presumably it will be claimed by the transferor under sec_83 the service_recipient is generally the entity that is entitled to a deduction similarly under sec_404 the common_law employer is the entity entitled to receive a deduction for deferred_compensation payments in both cases if a successor entity is the successor employer for example the successor takes over both the assets and the employees that give rise to the deferred_compensation deduction then the successor entity may be entitled to the deduction here however the transferee did not acquire a trade_or_business nor take over any assets or employees related to the nonqualified_deferred_compensation liabilities consequently the transferee will not be entitled to a deduction upon satisfaction of the liabilities see 153_f2d_323 8th cir cf revrul_95_74 the case of holdcroft transp co v commissioner supra involved a transfer of a business and its assets pursuant to the predecessor to sec_351 in exchange for common_stock and the assumption of the liabilities of the transferor two of which were lawsuits that arose prior to the transfer although the transferor partnership would have been entitled to deductions for the payments had it actually made them the court found that the expense of settling the claims of the predecessor entity was not an operating expense or loss of the business of the transferee but was part of the cost of acquiring the predecessor’s property the fact that the claims were contingent and unliquidated at the time of the acquisition was not of controlling consequence consequently the court held that they were nondeductible capital tl-n-5928-99 1995_2_cb_36 revrul_80_198 c b rather consistent with sec_83 and sec_404 and the facts as currently developed we presume that the transferor remains entitled to the deduction for the liabilities in the taxable_year in which the employees recognize income that being the case sec_357 does not apply to the nonqualified_deferred_compensation liabilities and the transferor’s basis in the transferee stock must be reduced by the amount of the liabilities assumeddollar_figure sec_358 and sec_358 to apply sec_357 to these liabilities would grossly pervert congressional intent for sec_357 because it would effectively operate to manufacture a double deduction see sec_1_161-1 sec_1_1016-6 the loss is not a bona_fide loss allowable under sec_165 the loss claimed by the taxpayer on the sale of the preferred_stock is not a bona_fide economic loss representing a real change_of position in a true economic sense and therefore is not allowable under sec_165 sec_165 provides that a taxpayer may deduct any loss sustained during the taxable_year for which the taxpayer is not indemnified by insurance or otherwise the loss must be a bona_fide loss representing a real change_of position in a true economic sense substance rather than form governs in determining a deductible loss sec_1 b a deduction for a loss must be based on an actual economic loss see eg 840_f2d_478 7th cir focusing exclusively on the property involved in the exchange immediately prior thereto the transferor possessed dollar_figured in cash and dollar_figureg estimated in nonqualified expenditures this result also is consistent with several revenue rulings regarding the treatment of the assumption of deductible liabilities in a valid sec_351 exchange see revrul_95_74 1995_2_cb_36 revrul_80_199 c b and revrul_80_198 c b each of these rulings involved an exchange for bona_fide business purposes of substantially_all of the assets associated with a business and an assumption of deductible liabilities that related to an asset transferred each ruling concluded that the assumed_liabilities properly were not included in determining the amount of liabilities assumed for purposes of sec_357 further revrul_95_74 and revrul_80_198 also each concluded that the transferee corporation which unlike here acquired substantially_all of the assets associated with a business including the assets associated with the assumed_liabilities would be entitled to a deduction upon satisfaction of the assumed_liabilities this latter issue was not addressed by rev_rul tl-n-5928-99 deferred_compensation liabilities yielding a net positive economic position of approximately dollar_figurea immediately_after_the_exchange in which said cash and liabilities were transferred the transferor possessed dollar_figurea in transferee preferred_stock yielding a net positive economic position of dollar_figurea next immediately after the sale of the transferee preferred_stock the transferor possessed dollar_figurea cash yielding a net positive economic position of dollar_figurea as discussed presumably the transferor will not lose any deduction that will arise from the payment or satisfaction of the nonqualified_deferred_compensation liabilities thus the transferor has suffered no economic detriment the loss on the sale of the preferred_stock effectively is nothing more than an acceleration of and duplication of the deduction associated with payment of the nonqualified_deferred_compensation liabilities accordingly given that the claimed loss is not a bona_fide loss representing a real negative change_of position in a true economic sense it is not allowable under sec_165 business_purpose and sec_351 the business_purpose doctrine applies to sec_351 exchanges see revrul_55_36 1955_1_cb_340 see also 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir the facts indicate that the taxpayer may have asserted a business_purpose however it is not clear that the facts indicate whether in fact the taxpayer’s claimed business_purpose was genuine consequently should none of the taxpayer’s claimed business purposes for the exchange be substantiated it can be argued that the exchange does not qualify for sec_351 nonrecognition treatment for lack of business_purpose sec_1 if despite the arguments discussed above the taxpayer is treated as having realized a loss such loss is subject_to sec_1 and other provisions and principles of law as discussed below a relevant facts on date2 in a purported sec_351 exchange pcorp transferred approximately dollar_figureo to its second tier subsidiary subcorp2 in return for a shares of subcorp2 preferred_stock and subcorp2's agreement to assume dollar_figuren of pcorp’s nonqualified_deferred_compensation liabilities pcorp entered into a support agreement with subcorp2 that ensured that subcorp2’s net_worth did not fall below dollar_figurem at the same time pcorp’s first tier subsidiary subcorp1 transferred dollar_figurea cash to subcorp2 in exchange for b shares of subcorp2 common_stock of the proceeds received subcorp2 invested approximately dollar_figuree in various investment funds approximately dollar_figuref was loaned to subcorp3 a non-life insurance_company subsidiary of pcorp and a tl-n-5928-99 member of the consolidated_group and the remaining cash was invested by subcorp2 in other investments the security evidencing the dollar_figuref loan pays interest at a rate of a and has a maturity_date of datedollar_figure on date4 pcorp sold its a shares of subcorp2 preferred_stock to an unrelated third party purchaser for approximately dollar_figurea claiming a dollar_figureo basis in the preferred_stock pcorp reported a dollar_figuren short term capital_loss on the stock sale the transaction was initially marketed to the taxpayer as producing a duplicated_loss that would not be subject_to disallowance under the loss_disallowance_rules ldr of sec_1 the taxpayer has indicated that the transferee will not claim any deduction that will arise from satisfaction of the nonqualified_deferred_compensation liabilities b overview the structure of the transaction outlined above was carefully designed to try to avoid the loss duplication portion of the loss_disallowance_rules of sec_1 under the loss duplication provision which will be discussed more fully below duplicated_loss is determined immediately after a disposition or deconsolidation of subsidiary stock and equals the amount by which the sum of subcorp2’s a aggregate adjusted asset basis other than its basis in another subsidiary’s stock and securities b loss carryforwards and c deferred deductions exceed the sum of subcorp2’s a stock value b liabilities and c any other relevant items it will be necessary to look at the specific terms of the note and other investments to determine whether they qualify as another subsidiary’s stock_or_securities within the meaning of sec_1 c vi a for purposes of this memorandum we assume the note and other investments are in another subsidiary’s securities if you discover that the investments are in another subsidiary’s stock we recommend you seek supplemental field_service_advice note that to the extent subcorp2’s investments are not in another subsidiary’s securities or stock the amounts would not be excluded from subcorp2’s asset basis calculation for purposes of the duplicated_loss formula even absent the application of sec_1 e sec_1 g or sec_1_1502-13 see below tl-n-5928-99 we expect that the sole reason pcorp invested subcorp2’s assets in other members’ securities was that under the duplicated_loss formula such items would be excluded from subcorp2’s aggregate adjusted asset basis under the facts of the current case it appears that subcorp2 has minimal if any loss carryforwards or deferred deductions further it appears that nearly of subcorp2’s assets are invested in other members’ securities accordingly if subcorp2’s investments in other members’ securities are excluded from and not otherwise reflected in the top portion of the duplicated_loss formula subcorp2 would have as it claimed a duplicated_loss amount of zero this portion of the memorandum explains why the consolidated_return_regulations actually result in disallowing nearly the entire loss claimed by pcorp on the sale of the subcorp2 preferred_stock in particular we believe that subcorp2’s investments in other subsidiaries’ securities are intercompany obligations ie an obligation between members of a consolidated_group that are subject_to the intercompany obligation provisions of sec_1_1502-13 that provision provides inter alia that if a member realizes an amount of income or loss directly or indirectly from the assignment or extinguishment of an intercompany obligation the intercompany obligation is treated as satisfied under sec_1_1502-13 see sec_1_1502-13 and if the intercompany obligation remains outstanding it is treated as reissued immediately after the transaction sec_1_1502-13 as we discuss more fully below we believe pcorp’s sale of the subcorp2 preferred_stock resulted in an indirect realization of the intercompany obligations held by subcorp2 accordingly at that time there was a deemed satisfaction of any intercompany obligations held by subcorp2 thus at the time the duplicated_loss amount on the sale of the subcorp2 stock was calculated ie immediately after the subcorp2 stock sale subcorp2 is deemed to hold the proceeds from the deemed satisfaction of the intercompany obligations rather than the securities themselves thus for purposes of the duplicated_loss formula subcorp2’s aggregate adjusted asset basis includes the deemed proceeds from the other members’ securities dollar_figurek since the fair_market_value of subcorp2’s stock is dollar_figuree and as discussed more fully below service position is that subcorp2’s liabilities should not be taken into account for purposes of the duplicated_loss formula because they had not yet been taken into account for tax purposes subcorp2’s loss duplication amount would be dollar_figurep rather than zero which is reflective of the amount of loss duplication that is preserved for the pcorp group or any of its members upon subcorp2’s payment of pcorp’s nonqualified_deferred_compensation liabilities finally as will be discussed more fully below we note that in addition to the foregoing technical arguments pcorp’s claimed loss on the subcorp2 preferred_stock sale should also be disallowed through application of the anti-avoidance rules of sec_1_1502-13 and sec_1 e tl-n-5928-99 c law all consolidated_group members are subject_to the provisions of the loss_disallowance_rules under sec_1 sec_1 a in relevant part provides that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of another member sec_1 c modifies the broad disallowance rule_of sec_1 a by providing that the amount of loss disallowed with respect to a share of stock is limited to the sum of the subsidiary’s extraordinary gain dispositions egd positive investment adjustments pia and duplicated_loss amount with respect to the disposed of shares from the incoming facts it appears that only the loss duplication component of the ldr is applicable to the present casedollar_figure under sec_1 c vi duplicated_loss is determined immediately after a disposition or deconsolidation and equals the excess if any of -- a the sum of -- the aggregate adjusted_basis of the assets of the subsidiary other than any stock and securities that the subsidiary owns in another subsidiary and the amount of income or gain net of directly related expenses that is allocated to the share from extraordinary gain dispositions as defined in sec_1 c i the positive adjustments made pursuant to sec_1_1502-32 through iii for each consolidated_return_year during which the subsidiary was a member of the group determined without taking distributions into account that are allocated to the share but only to the extent such amount exceeds the amount described in sec_1 c i for the year for purposes of this memorandum we assume the amount of extraordinary gain dispositions egd and positive investment adjustments pia to be allocated to the subcorp2 preferred_stock is zero under the incoming facts pcorp held subcorp2’s preferred shares a very brief period of time since only egd and pia directly or indirectly reflected in the basis of the share immediately before the disposition or deconsolidation ie those occurring during the brief period the shares were outstanding are taken into account under the ldr see sec_1 c iii it is likely there were few if any egd or pia with respect to the preferred shares however further factual development will be needed to determine the exact amounts of egd and pia to be allocated to the shares tl-n-5928-99 any losses attributable to the subsidiary and carried to the subsidiary's first taxable_year following the disposition or deconsolidation and any deferred deductions such as deductions deferred under sec_469 of the subsidiary over b the sum of -- the value of the subsidiary's stock and any liabilities of the subsidiary and any other relevant items sec_1 e provides that the rules of the ldr must be applied in a manner that is consistent with and reasonably carries out their purposes if a taxpayer acts with a view to avoid the effect of the rules of this section adjustments must be made to carry out their purposes in addition to the sec_1 regulations all transactions between consolidated_group members are subject_to the intercompany_transactions provisions of sec_1_1502-13 in particular transactions involving intercompany obligations are subject_to the provisions of sec_1_1502-13 an intercompany obligation is an obligation between members but only for the period during which both parties are members for this purpose the term obligation is defined broadly and includes any obligation of a member constituting indebtedness under general principles of federal_income_tax law if a member realizes an amount other than zero of income gain deduction or loss directly or indirectly from the assignment or extinguishment of all or part of its remaining rights or obligations under an intercompany obligation the intercompany obligation is treated for all federal_income_tax purposes as satisfied under sec_1_1502-13 see sec_1_1502-13 if the intercompany obligation remains outstanding it is treated as reissued immediately after the transaction sec_1_1502-13 sec_1_1502-13 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of sec_1_1502-13 including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of this section tl-n-5928-99 d discussion under the facts of this case pcorp attempts to accelerate and duplicate a single operating loss ie pcorp’s nonqualified_deferred_compensation liabilities by recognizing a loss on the sale of the subcorp2 stock while preserving the same loss for the pcorp group’s later use loss recognized on the disposition of subsidiary stock is typically duplicated if it is attributable to a loss or expense that has not been recognized and absorbed by a group such as the future payment of the nonqualified_deferred_compensation liabilities at issue here and that very same loss is preserved for later recognition by the group or any of its members when such amount is properly taken into account for tax purposes this is the exact abuse the loss duplication formula was designed to disallow however despite duplicating its single loss pcorp hoped to circumvent the impact of the loss_duplication_factor by investing subcorp2’s assets in the securities of other pcorp subsidiaries by so doing pcorp hoped to take advantage of the literal language of the duplicated_loss formula which excludes from subcorp2’s aggregate adjusted asset basis the amount of basis it has in another subsidiary’s securities if the duplicated_loss amount is so calculated there would be no duplicated_loss disallowed on the sale of the subcorp2 stock this result is wholly inconsistent with the intent and purposes of the regulation and must be challenged as we discussed above because we believe that subcorp2’s investments in other subsidiaries’ securities are intercompany obligations within the meaning of sec_1_1502-13 our position is that the subcorp2 preferred_stock sale resulted in an indirect realization of those intercompany obligations accordingly at the time subcorp2’s duplicated_loss amount is calculated subcorp2 is deemed to hold the proceeds from the deemed satisfaction of the intercompany obligations rather than the securities themselves and thus for purposes of the duplicated_loss calculation subcorp2’s aggregate adjusted asset basis includes the deemed proceeds from the other members’ securities accordingly nearly all of the loss pcorp claimed on the subcorp2 preferred_stock sale is disallowed this result is likewise supported by the anti-avoidance rules of sec_1_1502-13 and sec_1 e an overview of certain purposes and theories of the consolidated_return_regulations that support these arguments follows although an affiliated_group is economically one business unit subsidiary stock is in fact a separate and distinct asset on which gain_or_loss can be recognized under tax principles generally applicable to corporations a disposition of a corporation's assets and its stock would produce gain_or_loss on both the assets and the stock outside the consolidated setting where the group members are generally viewed as separate taxpayers this duplication of gain and loss is not inappropriate once a group elects to file a consolidated_return however the group is more generally viewed and taxed as a single entity under this single entity tl-n-5928-99 theory the duplication of both gain and loss by transactions in member stock is an inappropriate distortion of the income of a consolidated_group sec_1502 directs the irs and treasury to prescribe such regulations as necessary in order that the tax_liability of the group and of each corporation in the group both during and after the period of affiliation is determined in a manner that clearly reflects its income_tax_liability and that prevents the avoidance of such liability the purpose of the ldr is to prevent the inappropriate deduction of loss its formula is designed to take into account several types of losses considered inappropriate one such inappropriate loss is that which enables consolidated taxpayers to circumvent the repeal of the general_utilities_doctrine the pia and egd factors address this type of loss another is a loss that is recognized on member stock but that is attributable to the group’s unrecognized or recognized but unutilized losses that are preserved for a later and thus duplicative recognition or use the loss duplication component of the ldr addresses this latter loss duplicated_loss occurs typically but not exclusively when a subsidiary has an asset that declines in value or when a subsidiary pays or accrues an expense but the loss or expenditure has not reduced the basis of the subsidiary stock because eg the loss has not been utilized by the group or the deduction was deferred duplication can occur whether or not the subsidiary remains a member of the group and whether or not the loss or expense will be deductible by the subsidiary the stock of which is sold the determination of loss duplication with respect to a share of subsidiary stock is made by comparing the subsidiary's potential tax benefits with the value of its assets the potential tax benefits include the aggregate adjusted_basis of the subsidiary's assets the losses carried to the subsidiary's first taxable_year following the disposition and the subsidiary's deferred deductions the value of the assets is extrapolated from the consideration paid for the stock plus the subsidiary's liabilities the excess of the potential tax benefits over the value of the assets reflects the amount of loss that is preserved and may be duplicated by the group applying the terms of sec_1 to the current case duplicated_loss is the amount by which the sum of subcorp2’s aggregate adjusted_basis in its assets other than any basis it has in the stock and securities in another subsidiary loss carryforwards and deferred deductions exceed the sum of subcorp2’s stock value liabilities and any other relevant items such amounts include subcorp2’s allocable share of corresponding amounts with respect to all lower tier subsidiaries this computation is made immediately after the disposition of the subcorp2 preferred_stock tl-n-5928-99 in making its ldr calculation pcorp apparently takes the position that its purported loss on the subcorp2 preferred_stock sale is fully alloweddollar_figure in calculating its ldr amount pcorp presumably excluded from its inside asset basis amount the security subcorp2 received in exchange for the subcorp3 loan as well as subcorp2’s investments in any other subsidiary’s securities because under sec_1 c vi a pcorp presumably concluded that such items are excluded from the duplicated_loss formula thus pcorp presumably calculated its loss disallowance amount as follows dollar amounts in dollar_figurettt egd pia duplicated_loss amount excess of the sum of inside asset basis excluding member securities and stock nols deferred deductions subtotal over the sum of fmv of stock dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureq20 as we noted previously for purposes of this memorandum we assume subcorp2 has zero egd and pia to be allocated to the subcorp2 preferred_stock we further assume that in applying the loss duplication formula subcorp2 had no loss carryforwards or deferred deductions since it is not entitled to a deduction on the payment of pcorp’s nonqualified_deferred_compensation liabilities furthermore we assume that subcorp2’s stock value is dollar_figuree in view of the prompt sale of the preferred_stock it is assumed for purposes of this advisory that the extraordinary_gain_disposition and positive investment_adjustment amounts with respect to the preferred_stock are zero however this needs to be verified see footnote see footnote although dollar_figured was transferred by pcorp to subcorp2 and the dollar_figurea was transferred by subcorp1 to subcorp2 we assume for purposes of this memorandum that of this amount was invested in other subsidiaries’ securities this is the sum of the dollar_figurea paid_by subcorp1 for the subcorp2 common_stock and the net dollar_figurea given by pcorp to subcorp2 for the subcorp2 preferred_stock tl-n-5928-99 liabilities assumed subtotal dollar_figure dollar_figureq total duplicated_loss amount not less than dollar_figure total loss disallowance amount dollar_figure dollar_figure we believe this is an incorrect measure of subcorp2’s duplicated_loss for purposes of applying the duplicated_loss formula subcorp2’s aggregate adjusted asset basis must include the basis of any securities subcorp2 owns in another subsidiary there are several rationales that support this position as we noted above and discuss more fully below since we believe that any amount pcorp realized on the subcorp2 stock sale is an amount indirectly realized on any intercompany obligations held by subcorp2 the subcorp2’s stock sale is within the scope of sec_1_1502-13 accordingly at the time of the duplicated_loss calculation subcorp2’s aggregate adjusted asset basis includes the proceeds from the deemed satisfaction of the intercompany obligations thereby significantly increasing the amount of the disallowed duplicated_loss as noted above sec_1_1502-13 is not limited to transactions involving a direct realization on an intercompany obligation but applies as well to amounts realized indirectly with respect to an intercompany obligation neither the intercompany_transaction regulations nor the preambles to the regulations address the intended scope of the term realizes indirectly it appears however that there is but a narrow range of transactions for which such a clause would be necessarydollar_figure only those transactions in which the amount_realized is a function of the inherent attributes of the obligation but that neither involves the obligation directly nor effects a deconsolidation necessitate the realizes indirectly clause first if a transaction actually involves an intercompany obligation there is a direct realization and no need for the indirect clause second if a transaction does not involve a member obligation directly but rather an interest in the entity holding the obligation most cases are otherwise covered by sec_1_1502-13 and so would have no need for the indirect clause for example if a transaction involves a member obligation that is held by a person or entity that is not a member of the group sec_1 g has no application at all because the obligation is not an intercompany obligation and if the holder is a member but a disposition of its stock deconsolidates the holder the regulation provides for a satisfaction of the obligation at fair_market_value so again the indirectly clause is not needed tl-n-5928-99 where as here a stock interest represents virtually nothing other than intercompany obligations the sale or disposition of such stock is clearly an indirect realization of the intercompany obligations within the meaning of the regulation under the circumstances this transaction is within the intended scope of the indirect clause of sec_1_1502-13 thus the amount pcorp realized on the sale of the subcorp2 preferred_stock was an amount indirectly realized on the intercompany obligations held by subcorp2 under sec_1_1502-13 if a member realizes a loss directly or indirectly from the assignment or extinguishment of an intercompany obligation the obligation is treated as satisfied under sec_1_1502-13 if it remains outstanding it is treated as reissued immediately after the transaction sec_1_1502-13 accordingly for federal_income_tax purposes the sale of the subcorp2 preferred_stock is treated as follows under sec_1_1502-13 the issuers of any intercompany obligation are treated as having satisfied their intercompany obligations for their face_amount immediately before pcorp’s sale of subcorp2’s preferred_stock at the time of the stock sale subcorp2 is treated as holding proceeds of the issuers’ deemed satisfaction of the obligations not the obligations themselves immediately after the sale before any other transaction occurs or is deemed to occur including the deemed reissuance of the notes the loss_duplication_factor is calculated thus subcorp2 is treated as holding the deemed satisfaction proceeds at the time the duplicated_loss amount is calculated under this model the amount of loss disallowed under the ldr would be calculated as follows dollar amounts in dollar_figurettt egd pia duplicated_loss amount excess of the sum of dollar_figure dollar_figure inside asset basis including the proceeds from the deemed satisfaction of any intercompany obligations under sec_1_1502-13 nols dollar_figurer dollar_figure see footnote see footnote this is the sum of the dollar_figured transferred by pcorp to subcorp2 and the dollar_figurea transferred by subcorp1 to subcorp2 for purposes of this memorandum we assume all of this amount was invested in intercompany obligations within the meaning of sec_1_1502-13 you will need to verify this assumption see footnote tl-n-5928-99 subtotal deferred deductions dollar_figure over the sum of fmv of stock liabilities assumed subtotal total duplicated_loss amount dollar_figurer dollar_figureq25 dollar_figure dollar_figureq dollar_figures total loss disallowance amount dollar_figures note that all of the duplicated_loss amount is being allocated to the subcorp2 preferred_stock sold to ucompany since this transaction was structured to give rise to the preferred_stock loss and since the liability assumption which played a central role with respect to this loss was undertaken at least formally in exchange for that stock the duplicated_loss amount is allocated entirely to such stock see sec_1 c sec_1 e example the foregoing technical interpretation of the sec_1_1502-13 regulation results in a significant portion of pcorp’s claimed loss on the sale of its subcorp2 preferred_stock being disallowed under sec_1 in addition the loss is disallowed through application of the anti-avoidance rules of sec_1_1502-13 and sec_1 e any interpretation and application of a regulation must be guided by the policy concerns and objectives of the regulation but in the case of the consolidated_return provisions at issue here such inquiry is not only mandated by principles of statutory and regulatory interpretation it is mandated by the provisions themselves this is the sum of the dollar_figurea paid_by subcorp1 for the subcorp2 common_stock and the net dollar_figurea given by pcorp to subcorp2 for the subcorp2 preferred_stock in terms of determining the correct amount of liabilities to be included in the loss duplication formula service position is that liabilities are not taken into account for the duplicated_loss calculation if they have not been taken into account for tax purposes since the instant nonqualified_deferred_compensation liabilities had not been taken into account for tax purposes at the time pcorp sold the subcorp2 preferred_stock service position would support excluding those liabilities for purposes of calculating the duplicated_loss component of the ldr tl-n-5928-99 beginning in the consolidated_return_regulations underwent a major revision that produced among other things the ldr and intercompany_transaction regulations applicable to the present case these regulations differ substantially from the prior ones in that they rely less on inflexible mechanical rules and more on a flexible principle driven approach the reason for this change was to render the regulations more capable of readily and timely accommodating changes in the tax law as well as other economic and policy considerations because the regulations rely heavily on broad principles direction in the interpretation and application of these provisions was provided to ensure they would be applied always in a manner that furthers their policy the intercompany_transaction regulations are intended to ensure the clear reflection of the taxable_income and tax_liability of a consolidated_group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 sec_1_1502-13 seeks to preserve the location of economic_gain_or_loss on member obligations and to prevent tax_avoidance through the use of intercompany obligations sec_1_1502-13 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of sec_1_1502-13 including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of that section the only apparent accomplishments of the current transactions were the creation of high basis low value stock and the sale of that stock in a transaction expected to escape characterization as a transaction with respect to an intercompany obligation by avoiding that characterization of the transaction pcorp would avoid the satisfaction and reissuance provisions of sec_1_1502-13 as such pcorp would argue that at the time the loss duplication calculation was made the basis of the securities subcorp2 held in another subsidiary would be excluded from subcorp2’s aggregate adjusted asset basis under the literal terms of the duplicated_loss formula since pcorp if successful would avoid any disallowance of the loss on the stock the tax_benefit of the future payments on their nonqualified_deferred_compensation liabilities would be effectively accelerated and duplicated however if the sale of the subcorp2 stock is treated as an indirect realization of the intercompany obligations held by subcorp2 the attempt to accelerate and duplicate the loss would be thwarted acceleration of deductions not yet permitted to be taken into account under generally applicable tax_accounting rules by moving assets and liabilities between members of a consolidated_group is wholly inconsistent with the purpose of clearly reflecting the group’s consolidated_taxable_income accordingly since pcorp acted with a principal purpose of avoiding the purposes of the intercompany_transaction tl-n-5928-99 regulations proper adjustment must be made to avoid the recognition of loss on the sale of subcorp2’s preferred_stock similarly the first sentence of the anti-avoidance rules of sec_1 e mandates that the rules of sec_1 be applied in a manner that is consistent with and reasonably carries out their purposes the second sentence provides that if a taxpayer acts with a view to avoid the effect of the rules of sec_1 adjustments must be made as necessary to carry out their purposes as previously discussed the purpose of the loss_duplication_factor is to limit a consolidated group's ability to deal in member stock in order to realize and yet preserve for later use the underlying unrecognized or unutilized losses of the member pcorp’s loss on the subcorp2 stock is solely attributable to the economic recognition of the diminution of value resulting from known but unpaid operating_expenses that were not yet taken into account for tax purposes such a loss falls squarely within the intended scope of the loss duplication provision however because pcorp carefully structured the subcorp2 stock sale to avoid the provisions of sec_1 and absent the application of sec_1_1502-13 the regulation would appear to result in a loss disallowance amount of zero this is because the duplicated_loss formula excludes from subcorp2’s aggregate adjusted asset basis amount the basis it has in any other subsidiary’s securities thus the stock sale transaction effectively circumvents the ldr effectively avoiding their purposes this result would be clearly prohibited under the first sentence of sec_1 e finally the second sentence of the anti-avoidance rules of sec_1 e requires that if pcorp structured this transaction and acted with a view to avoid the ldr then adjustments must be made to carry out their purposes in this case it appears that pcorp had sophisticated tax planning advice from outside accounting and investment firms these parties proposed the plan and then advised and assisted pcorp in carrying it through to completion we need to evaluate pcorp’s claimed non-tax goal in carrying out this complex set of transactions however we believe the overwhelming purpose was to provide pcorp with an immediate basis in the subcorp2 stock that would absent ldr and general tax_avoidance principles permit a large duplicated_loss on the sale of the stock as such if you determine that pcorp structured this transaction and acted with a view to avoid ldr then the resulting loss must be disallowed under the second sentence of sec_1 e in conclusion the mandate of sec_1 e requires that irrespective of any language in sec_1 c vi a seemingly to the contrary intragroup securities must be included in the loss duplication calculation tl-n-5928-99 case development hazards and other considerations tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 tl-n-5928-99 please call if you have any further questions assistant chief_counsel corporate by alfred c bishop branch chief cc corp
